                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    PAMELA MELFITINO,                                     Case No. 2:19-CV-1026 JCM (BNW)
                 8                                          Plaintiff(s),                     ORDER+
                 9           v.
               10     MCCORMICK & COMPANY, INC., et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is plaintiff Pamela Melfiteno’s (“Melfiteno”) motion to
               14     remand.     (ECF No. 8).    Defendant McCormick & Company, Inc. (“McCormick”) filed a
               15     response (ECF No. 11). Melfiteno has not replied and the time to do so has passed.
               16     I.     Facts
               17            McCormick is a foreign company that manufactures, designs, and distributes Simply Asia
               18     Thai Green Curry Paste. (ECF No. 3-2 at 3). On May 5, 2017, Melfiteno, a Washington citizen,
               19     purchased a jar of McCormick’s curry paste at a grocery store in Las Vegas, Nevada. Id. On
               20     May 9, 2017, Melfiteno prepared a meal using the curry paste and allegedly, unbeknownst to her,
               21     ingested numerous shards of glass. Id. at 4.
               22            On February 8, 2018, Melfiteno sent McCormick a demand letter to settle the dispute for
               23     $175,000.00. (ECF No. 8 at 13). However, McCormick did not accept the offer. Id. As a
               24     result, Melfiteno filed a complaint in Nevada state court on May 8, 2019, claiming negligence,
               25     strict liability, and breach of implied warranty. Id. On June 14, 2019, McCormick removed the
               26     case to federal court. (ECF No. 11 at 2). On June 17, 2019, Melfiteno sent a second demand
               27     letter to settle the dispute for $65,000.00. (ECF No. 8 at 11). Now, Melfiteno moves to remand,
               28     asserting the amount in controversy does not satisfy diversity jurisdiction. Id.

James C. Mahan
U.S. District Judge
                1     II.    Legal Standard
                2            Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v. Kroger,
                3     437 U.S. 365, 374 (1978). “A federal court is presumed to lack jurisdiction in a particular case
                4     unless the contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes of Colville
                5     Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
                6            Upon notice of removability, a defendant has thirty days to remove a case to federal court
                7     once he knows or should have known that the case was removable. Durham v. Lockheed Martin
                8     Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
                9     charged with notice of removability “until they’ve received a paper that gives them enough
              10      information to remove.” Id. at 1251.
              11             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
              12      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              13      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              14      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              15      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
              16      order or other paper’ from which it can determine that the case is removable.” Id. (quoting 28
              17      U.S.C. § 1446(b)(3)).
              18             A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C. §
              19      1447(c). On a motion to remand, the removing defendant faces a strong presumption against
              20      removal, and bears the burden of establishing that removal is proper. Sanchez v. Monumental
              21      Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc., 980 F.2d 564, 566–67
              22      (9th Cir. 1992).
              23      III.   Discussion
              24             Melfiteno moves to remand the case, contending that the court lacks subject matter
              25      jurisdiction pursuant to 28 U.S.C. § 1332. (ECF No. 8). Specifically, Melfiteno argues that the
              26      amount in controversy does not exceed the $75,000 requirement for diversity jurisdiction. Id.
              27             28 U.S.C. § 1332 allows federal courts to exercise diversity jurisdiction in civil actions
              28      between citizens of different states where the amount in controversy exceeds $75,000. See 28

James C. Mahan
U.S. District Judge                                                  -2-
                1     U.S.C. § 1332(a); Mateo Yokeno v. Sawako Sekiguchi, 754 F.3d 649, 652 (9th Cir. 2014)
                2     (citation omitted). The party asserting diversity jurisdiction has the burden to establish (1)
                3     complete diversity; and (2) the amount in controversy. See 28 U.S.C. § 1332(a).
                4            McCormick argues that Melfiteno’s February 8, 2018, settlement demand establishes the
                5     amount in controversy. (ECF No. 11 at 4–5). Section 1446(b) states in part: “If the case stated
                6     by the initial pleading is not removeable, a notice of removal may be filed . . . through service or
                7     otherwise, of a copy of an amended pleading, motion, order, or other paper from which is may
                8     first be ascertained that the case is one which is or has become removeable . . .” 28 U.S.C. §
                9     1446(b).
              10             The Ninth Circuit has held that “a demand letter sent during the course of the state action
              11      can constitute ‘other paper’ within the meaning of section 1446(b) if it reflects a reasonable
              12      estimate of the plaintiff’s claim.” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 885 (9th
              13      Cir. 2010) (citing Babasa v. LensCrafters, Inc., 498 F.3d 972, 975 (9th Cir. 2007)). However, a
              14      demand letter sent prior to the initial pleading cannot give notice of removal. Id. (citing United
              15      States v. Williams, 553 U.S. 285, 294, 128 S.Ct. 1830, 170 L.Ed.2d 650 (2008)).
              16             Here, Melfiteno sent the demand letter to McCormick one year and three months before
              17      Melfiteno filed her complaint. (ECF Nos. 3-2, 8 at 13). The court therefore concludes that
              18      Melfiteno’s initial demand letter is insufficient to prove the amount in controversy.
              19             The complaint also does not give notice of removal as it alleges damages in excess of
              20      $60,000.00 and does not incorporate any documents showing that over $75,000.00 are in dispute.
              21      (ECF No. 3-2). Moreover, Melfetino has already offered to settle this case for $65,000.00,
              22      which is below the jurisdictional threshold. See (ECF No. 8). Accordingly, the court will
              23      remand this case for lack of diversity jurisdiction. See 28 U.S.C. § 1332(a).
              24      IV.    Conclusion
              25             Accordingly,
              26             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Melfiteno’s motion to
              27      remand (ECF No. 8) be, and the same hereby is, GRANTED.
              28

James C. Mahan
U.S. District Judge                                                  -3-
                1           IT IS FURTHER ORDERED that the matter of Melfiteno v. McCormick & Co., Inc. et
                2     al., case number 2:19-cv-01026-JCM-BNW, be and the same hereby is, REMANDED.
                3           The clerk shall close the case accordingly.
                4           DATED July 26, 2019.
                5                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -4-
